 

Exhibit 10.96

  

[ex10-96_02.jpg]

  

 

 

  

[ex10-96_03.jpg]

 



 

 

  

[ex10-96_04.jpg]

 



 

 

 

[ex10-96_05.jpg]

  



 

 

  

[logo.jpg]



Vehicle Lease Service Agreement

Schedule “A”




Schedule “A” No.       Date of Preparation 2/24/12     Page 1 of 2

 

Penske Location:       City, State and Zip Code:              

 

THIS AMENDMENT is made this _________ day of February, 2012 to the Vehicle Lease
Service Agreement dated as of the February 6, 2012 (the "VLSA") between PENSKE
TRUCK LEASING CO., L.P. ("Penske") and REGIONAL ENTERPRISES, INC. ("Customer").

 

Intending to be legally bound, the parties agree that the VLSA is amended as
follows:

 

1.Article 7 is amended by adding the new subparagraph e:

 

“e.        Lease Premium for Purchase of Equipment. Customer desires a Cyntrx
(the “On-Board Technology”) be installed on the Vehicles described on Unit
Numbers ____________. Penske has agreed to acquire such On-Board Technology from
a seller or manufacturer for the amount of $542.00 per Vehicle (“Acquisition
Price”) and have such On-Board Technology installed on the Vehicle(s).

 

As a result of Penske purchasing the On-Board Technology, Customer agrees to
fully repay Penske an increased amount of $7.26 (“Lease Premium”), inclusive of
interest, per normal billing cycle during the term and, in addition thereto,
agrees as follows:

 

1.The Lease Premium shall be included within the definition of “Lease Charges”
under this VLSA;

 

2.In the event this VLSA terminates prior to the expected termination date;
whether as a result of Customer or Penske default or Customer or Penske
election, or otherwise, the unamortized balance of the Payment shall become
immediately due and payable to Penske (“Accelerated Payment”);

 

3.Customer shall remain responsible for all repair and maintenance of the
On-Board Technology during the term of the VLSA;

 

4.At the expiration of the lease term and upon final payment to Penske, Customer
shall be the owner of the On-Board Technology and Penske agrees to prepare and
execute all reasonable documentation to evidence Customer’s ownership;

 

5.Upon expiration of the lease term, Customer shall be responsible, at its sole
cost and expense, for the removal of the On-Board Technology from the Vehicle
and for any damage to the Vehicle resulting from removal of the On-Board
Technology and the On-Board Technology shall be returned to Customer and the
Vehicle shall be returned to Penske;

 

6.The Accelerated Payment shall not be construed as a “penalty” and Customer
hereby waives any and all rights, claims or issues that such amount can or
should be characterized as a penalty; and

 

7.In the event Customer (a) files for bankruptcy; (b) is adjudged bankrupt; (c)
has a receiver appointed to control or oversee its assets or property; or (d)
makes a general assignment for the benefit of creditors and seeks “debtor in
possession” or similar status or financing in connection therewith, Customer
agrees to pay the Accelerated Payment and any and all other charges payable
under the applicable law.”

 



 

 

Schedule “A” annexed to and made a part of Vehicle Lease Service Agreement dated
______________ between

 

Regional Enterprises, Inc. and PENSKE TRUCK LEASING CO., L.P. effective on the
________ day of February, 2012.

 

Addition(s) _____________ and shall be in addition to any Schedule “A” attached
hereto and made a part of said Agreement hereto.

(Initial)

 

Deletion(s)_____________ and shall supersede Schedule “A”(s) Number ________
dated ________ attached hereto.

(Initial)

 

 

Regional Enterprises, Inc.

 

Signature

 

Title

 

Date

 

 

PENSKE TRUCK LEASING CO., L.P.  

 


Signature   
Title  
Date

wmm/VLSA12/Amend-48/Regional Enterprises

 

 

 

   

[logo.jpg]



Vehicle Lease Service Agreement

Schedule “A”




Schedule “A” No.       Date of Preparation 2/24/12     Page 2 of 2

 

Penske Location:       City, State and Zip Code:              

   

2.Article 11, third line, by inserting the words “, if billed,” after the word
“Penske” and before the word “for”.

 

3.Article 14.a. is amended as follows:

 

·First sentence, by deleting the words “sixty (60) days” and replacing them with
the words “one hundred twenty (120) days.”

 

·By adding the following to the end thereof:

 

“Notwithstanding anything contained above to the contrary, if Penske terminates
this VLSA and Customer is not then in default, Customer shall have the right,
but not the obligation to purchase the Vehicles so terminated. However, in the
event of such termination, Customer shall pay all outstanding Lease Charges
through and including the date of termination, together with the amounts
described in clauses (ii), (iii), and (iv) of paragraph b of this Article 14.”

 

4.Article 14.b., first sentence, clause (iii), by inserting the words “Unless
Customer purchases such Vehicle from Penske per paragraph a of this Article 14,”
after the parenthetical “(iii)” and before the word “the.”

 

5.Article 17.a., first sentence, by inserting the following immediately before
the first instance of the word “CUSTOMER”:

 

"Without the prior written consent of Penske which consent shall not be
unreasonably withheld,"

 



 

 

Schedule “A” annexed to and made a part of Vehicle Lease Service Agreement dated
______________ between

 

Regional Enterprises, Inc. and PENSKE TRUCK LEASING CO., L.P. effective on the
________ day of February, 2012.

 

Addition(s) _____________ and shall be in addition to any Schedule “A” attached
hereto and made a part of said Agreement hereto.

(Initial)

 

Deletion(s)_____________ and shall supersede Schedule “A”(s) Number ________
dated ________ attached hereto.

(Initial)

 



 

Regional Enterprises, Inc.

 

Signature

 

Title

 

Date

 

 

PENSKE TRUCK LEASING CO., L.P.  

 


Signature   
Title  
Date

wmm/VLSA12/Amend-48/Regional Enterprises

  



 

 

 

[logo.jpg]



Vehicle Lease Service Agreement

Schedule “A”




Schedule “A” No


12-01     Date of Preparation 2/24/12     Page 1 of 1

 

Penske Location:       City, State and Zip Code:              

  

THIS AMENDMENT is made this 6th day of February, 2012 to the Vehicle Lease
Service Agreement dated as of February 6, 2012 (the “VLSA”) between PENSKE TRUCK
LEASING CO., L.P. (“Penske”) and Regional Enterprises, Inc.

(“Customer”).

 

Intending to be legally bound, the parties agree that the VLSA is amended as
follows:

 

1.Article 1.a. is amended by adding the following to the end thereof:

 

“Notwithstanding the foregoing, Penske is ordering Vehicle Numbers
_______________ and the anticipated dates that the Vehicles will be ready for
delivery to Customer may be different dates, therefore Penske is agreeable, for
the purposes of this VLSA, that the Vehicles shall have a common anniversary
date based on the In-Service Date of the last Vehicle on the first Schedule ‘A’
signed hereunder (“Common Anniversary Date”) and any future additions to
Customer’s fleet shall have the same Common Anniversary Date.”

 

2.Article 14 is amended by adding the following to the end thereof as a new
paragraph c:

 

“c. Business Downturn. Notwithstanding the foregoing, in the event Customer
suffers a significant documented downturn in business that as a result
eliminates Customer’s need for one or more of the Vehicles described on Schedule
‘A’ No.12-01, Customer shall, after the first (1st) anniversary of the Common
Anniversary Date, have the one-time option of terminating up to five (5) of such
Vehicles, without the obligation to purchase such Vehicle(s) or to make the
Alternative Payment with respect thereto, provided: (i) Customer shall provide
Penske with written notice not less than 120 days prior to the effective date of
termination, documenting the business downturn and setting forth the effected
Vehicle(s) as to which this VLSA is to be terminated and the effective date of
such termination; (ii) Customer may not exercise this termination right if
Customer is then in default under this VLSA or is in default at the time of
termination; and (iii) Customer shall not renew, replace, extend or add any like
equipment with any vendor in any location during the original term of any
terminated Vehicle(s) without first utilizing these Vehicles for those
requirements. However, in the event of such termination, Customer shall pay all
outstanding Lease Charges through and including the date of termination,
together with the amounts described in clauses (ii), (iii), and (iv) of
paragraph b of this Article 14.”

 

3.Article 15 is amended by deleting the fourth sentence and replacing it with
the following:

 

“Adjustments shall be implemented annually on January 1, with the first
adjustment on January 1, 2013.”

  

 

  

Schedule “A” annexed to and made a part of Vehicle Lease Service Agreement dated
____February 6, 2012___________ between

 

REGIONAL ENTERPRISES, INC. and PENSKE TRUCK LEASING CO., L.P. effective on the
________ day of February, 2012.

 

Addition(s) ____________ and shall be in addition to any Schedule “A” attached
hereto and made a part of said Agreement hereto.

(Initial)

 

Deletion(s) ____________ and shall supersede Schedule “A”(s) Number _______
dated ________ attached hereto.

(Initial)

 

 

REGIONAL ENTERPRISES, INC.

 

 

Signature

 

Title

 

Date

 

 

PENSKE TRUCK LEASING CO., L.P.

 

 

Signature

 

Title

 

Date

 

wmm/VLSA12/Amend-347/Regional Enterprises

 



 

 

 

 

[logo.jpg]



Vehicle Lease Service Agreement

Schedule “A”




Schedule “A” No.       Date of Preparation       Page 1

 

Penske Location:       City, State and Zip Code:              

 

THIS AMENDMENT is made this 6th day of February, 2012 to the Vehicle Lease
Service Agreement dated February 6, 2012 (the “VLSA”) between PENSKE TRUCK
LEASING CO., L.P. (“PENSKE TRUCK LEASING”) and Regional Enterprises, Inc.
(“CUSTOMER”).

 

The parties agree that the VLSA is amended as follows:

 

1. The following is added to the end of Article 13:

“Notwithstanding anything contained in the VLSA to the contrary, with respect to
all Vehicles currently leased to CUSTOMER under the VLSA or any other agreement,
CUSTOMER agrees to pay all invoices on the _________ of the month through an
Automated Clearing House (“ACH”). CUSTOMER consents to PENSKE TRUCK LEASING’s
debiting CUSTOMER’s account through the ACH.

 

If CUSTOMER fails to pay PENSKE TRUCK LEASING in accordance with the provisions
of Article 7 of the VLSA, or if CUSTOMER does not meet the payment terms
outlined in the preceding paragraph with respect to ACH payments, then such
failure shall be considered an “Event of Default” and PENSKE TRUCK LEASING shall
be able to pursue all of its remedies as outlined in this Article 13.”

 



 

 

 Schedule “A” annexed to and made a part of Vehicle Lease Service Agreement
dated February 6, 2012 between

 

Regional Enterprises, Inc. and PENSKE TRUCK LEASING CO., L.P., effective on the
________ day of ________, 200_.

 

Addition(s) _____________ and shall be in addition to any Schedule “A” attached
hereto and made a part of said Agreement hereto.

(initial)

 

Deletion(s)_____________ and shall supercede Schedule “A”(s) Number
________dated _______ attached hereto.

(Initial)

 

 

Regional Enterprises, Inc.

 

Signature

 

Title

 

Date

 

 

PENSKE TRUCK LEASING CO., L.P.  

 

           



Form 1358-980  (3/01) wmm/VLSA/Amend-80.kav

 

 

 

  

 

[logo.jpg]



Vehicle Lease Service Agreement

Schedule “A”




Schedule “A” No.


Permanent     Date of Preparation 2/24/12     Page 1

 

Penske Location:       City, State and Zip Code:              

 

THIS AMENDMENT is made this _______ day of ______________, 2009 to the Vehicle
Lease Service Agreement dated as of February 6, 2012 (the “VLSA”) between PENSKE
TRUCK LEASING CO., L.P. (“PENSKE TRUCK LEASING”) and Regional Enterprises, Inc.
(“CUSTOMER”).

 

The parties agree that the VLSA is amended as follows:

 

1.Article 8 is amended by adding the following sentence to the end thereof:

 

“Notwithstanding the foregoing, Penske consents to the transportation of the
below list of “hazardous materials” only, provided Customer is in strict
compliance with the provisions of Article 9 of this VLSA:

 

Name of Material

 

Class 3 Combustible Liquids hauled in tanker quantities and smaller

Class 8 Corrosive Materials hauled in tanker quantities and smaller

 

Any proposed change in the class types or transportation modes or containers
used by CUSTOMER shall require prior PENSKE TRUCK LEASING review and approval.

 

2.Article 9c, first sentence, fourth line is amended by deleting the words “One
Million Dollars ($1,000,000.00)” and replacing them with the words “Ten Million
Dollars ($10,000,000.00)”.

  



 

 

 Schedule “A” annexed to and made a part of Vehicle Lease Service Agreement
dated February 6, 2012 between

 

Regional Enterprises, Inc. and PENSKE TRUCK LEASING CO., L.P., effective on the
________ day of ________, 200_.

 

Addition(s) _____________ and shall be in addition to any Schedule “A” attached
hereto and made a part of said Agreement hereto.

(initial)

 

Deletion(s)_____________ and shall supercede Schedule “A”(s) Number _________
dated _________ attached hereto.

(Initial)

 

 

Regional Enterprises, Inc.

 

Signature

 

Title

 

Date

 

 

PENSKE TRUCK LEASING CO., L.P.  

 

           



Form 1358-980  (3/01) wmm/VLSA/Amend-65.Kav

  

 

 



[ex10-96_01.jpg]